     Case 1:19-cv-01279-NONE-BAM Document 33 Filed 07/20/20 Page 1 of 1

 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    JOHNNY HOWARD GATES,                                Case No. 1:19-cv-01279-NONE-BAM (PC)
 8                        Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                          VOLUNTARY DISMISSAL WITH
 9            v.                                          PREJUDICE
10    RODRIGUEZ, et al.,                                  (ECF No. 32)
11                        Defendants.
12

13          Plaintiff Johnny Howard Gates (“Plaintiff”) is a state prisoner proceeding pro se and in

14   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On July 17, 2020, counsel

15   for Defendant Castillo filed a stipulation for voluntary dismissal with prejudice pursuant to

16   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 32.) The stipulation is signed by all

17   parties, including Plaintiff and counsel for Defendant Castillo, indicating that the case has been

18   resolved in its entirety, the parties stipulate to a dismissal of this action with prejudice, and each

19   party shall bear its own litigation costs and attorney’s fees.

20          Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

21   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

22   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

23   close this case.
     IT IS SO ORDERED.
24

25      Dated:     July 20, 2020                                /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
